This is an appeal from an award denying appellant's application for compensation for the death of Alva W. Hunt (the husband of Julia E. and the father of the other appellants) which death was alleged to have been caused by reason of an accident arising out of and in the course of his employment by Gaseteria, Inc.
There were no special answers by the appellee. The parties stipulated that Hunt was in the employ of the appellee on December 31, 1936, the date of his death, that the appellants were his wife and children, wholly dependent upon him and with whom he was living at *Page 199 
such time. The uncontradicted evidence showed the average weekly wage to have been $25.37 and that the death resulted from carbon monoxide poisoning received by accident.
The board found for the appellee and that the death "was not due to any accidental injury arising out of and in the course of his employment."
The statutory assignment that the award is contrary to law presents the question on this appeal which was properly perfected.
The uncontradicted evidence discloses that Hunt was hired as a maintenance man who had no specific hours or regular time for reporting to work. He could go to any of the numerous stations of appellee to do any work he thought necessary whenever he determined that the mechanical equipment needed attention. It was necessary for him to check all electrical equipment twice yearly and keep the plumbing of all the stations of appellant in working condition. Also to supervise the installation of all tank equipment. In addition he was subject to call day or night and responded to such calls when made.
It was also necessary for him to have the tools furnished by the company with him at all times. In order that he could transport such tools and himself, upon call or at such times as he might deem necessary, the company hired an automobile for his particular and sole use. The car was a necessity and he used it daily. The appellee, for some reason not disclosed, preferred to hire a car to purchasing one of its own.
They hired this particular car from Hunt. It is this fact that seems to have caused the difficulty in the interpretation of this matter below. For two days prior to his death he had been supervising the installation of new tanks at one of the appellee's stations. He customarily left his house at 7:30 A.M. The night before *Page 200 
his death he determined, in the exercise of his discretion, that he should return to this particular new equipment installation job at an extraordinary early hour. He imparted this determination to an officer or employee of the appellee and to his wife.
On the morning of his death this hired man left his home and went to the hired car. He was discovered a short time later in the garage upon the property where he lived. His body was at the rear of the automobile with one of the large doors (necessary to the removal of the car) partly open and one closed. The motor of the machine was in operation. A small door in the garage was also open and the electric lights were not on. The appellee's tools were in the hired car. This is all the necessary material evidence.
It also appears that Hunt had told his wife it would be unnecessary for her to arise at 5:30 A.M. for the purpose of preparing his breakfast as he would secure breakfast across the street from his work. The appellee contends that this is important in that it shows that Hunt had not entered upon the discharge of his duties.
It is conclusive, as both parties contend, that from 1-3.  such uncontradicted evidence the question here is one of law.
Hunt, in the exercise of his discretion (as supervisor of installation of new tanks) decided that such work necessitated his supervision at a particular hour. In pursuance of such determination the hired man went to the hired car, and began the process of delivering the hired car to the site of the day's work. He started the motor of the car which the master had hired for his convenience, and from that moment on he certainly was doing something to further his master's interest.
The master required the hired man to keep the hired car carrying the master's tools near by so that, in case an emergency arose or in case the supervisor (as he *Page 201 
was that day) determined, the car would be available. Hunt was thus charged with the specific duty of taking the car the master had hired to the place where it would be available for further use. He was found dead at a place where it would be necessary for him to be in the performance of that duty. There is no intimation of suicide and the presumption is against it. Since Hunt determined his own hours it was within his usual hours of labor and he was benefiting his master in the direct line of his specific contractual employment.
The logical conclusion and the only one to be drawn is that the injury which caused Hunt's death arose out of and in the course of the employment. The following cases support this conclusion:Czuczko v. Golden Gary Co. of Ind. (1932), 94 Ind. App. 47,177 N.E. 466; Livers v. Graham Glass Co. (1932),95 Ind. App. 358, 177 N.E. 359; Lasear, Inc. v. Anderson (1934),99 Ind. App. 428, 192 N.E. 762; Fisher v. City of Decatur (1935),99 Ind. App. 667, 192 N.E. 844; Derleth v. Roach  Seeber Co.
(1924), 227 Mich. 258, 198 N.W. 948, 36 A.L.R. 472.
The award of the Industrial Board is contrary to law and is accordingly reversed with instructions to enter an award in favor of the claimants.